Thomas, J.
This is a creditor’s bill, brought under the St. of 1851, c. 206. That statute is as follows: “ The supreme judicial court shall have jurisdiction in equity, upon a bill by any creditor, to reach and apply, in payment of a debt due from any debtor not residing in this commonwealth, any property, right, title or interest, legal or equitable, of such debtor, within this commonwealth, which cannot be come at to be attached or taken on execution in a suit at law against such debtor.”
The material allegations of the bill, which are either admitted *203in the answer or are to be taken as true on this hearing, are: That the said insurance company are a foreign corporation, doing business in this state ; that they are debtors of the plaintiff to the amount of about $7,000 by reason of losses under their policies of insurance issued to him; that he has in vain endeavored to secure said debt by the attachment of the company’s property; that the company have no property in this commonwealth, which can be come at to be attached; that they have in the hands of their general agent here, the defendant Edwards, a large amount of promissory notes (over $50,000) given for premiums on policies issued by them. The plaintiff prays that so much of this property as is necessary may be applied to the payment of his debt.
The answer, by way of demurrer, raises several questions of law:
1. Whether the court has jurisdiction ? This it has under the words of the statute.
2. Whether, by this process, the plaintiff may reach property not attachable ? The language is explicit—“ any property, right, title or interest, legal or equitable.”
3. Whether the bill may be brought by a creditor for himself alone, or whether he must bring a bill to which all creditors may become parties 1 We think the statute clear in this respect also. It allows “ a bill by any creditor to reach and apply in payment of a debt.”
4. Whether Edwards may retain so much as may be neces-
sary to meet a balance due him for services, and reasonable costs and charges ? This, upon the plainest principles of justice* he may. Decree accordingly.